922 So.2d 1018 (2006)
Robert M. MONTGOMERY, Jr., and Montgomery & Larson LLP, Appellants,
v.
Rickey Ray WYATT, Milner Document Products, Inc., Eric Hewko, and Christopher M. Larmoyeux, Appellees.
No. 4D05-548.
District Court of Appeal of Florida, Fourth District.
February 15, 2006.
Rehearing Denied April 5, 2006.
James W. Beasley, Jr., and Robert J. Hauser of Beasley Hauser Kramer & Leonard, P.A., West Palm Beach, for appellants.
Eric Hewko of The Hewko Firm, North Palm Beach, for appellees Rickey Ray Wyatt and Eric Hewko.
Jane Kreusler-Walsh and Barbara J. Compiani of Jane Kreusler-Walsh, P.A., West Palm Beach, for appellee Christopher M. Larmoyeux.
PER CURIAM.
Affirmed. See Hessen v. Kaplan, 564 So.2d 184 (Fla. 3d DCA 1990).
POLEN, SHAHOOD and TAYLOR, JJ., concur.